Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II in the reply filed on 2/28/2022 is acknowledged.  The traversal is on the ground(s) that “there would not be a serious burden on the Examiner if restriction was not required because the alleged species include overlapping elements.”  This is not found persuasive because Group I is a system (apparatus) classified in B64C 2201/00 and Group II is a method (process) classified in G06Q 10/083 which require different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). The differences between the inventive groups would require time-consuming differences in search procedure. Applicable prior art would need to be separately discovered, analyzed, and tailored to construct rejections for the different inventions, or to determine their allowability. Search strings for one invention are not likely to uncover relevant prior art usable for the other two inventions without a number of independent searches (especially due to the high noise quality of many of the search terms that will be required). The inventions also present certain separate, non-overlapping issues that would need to be individually analyzed and possibly addressed under §§ 101 & 112. 
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, Group I (claims 1-7) are withdrawn, and Group II (claims 8-16) are currently pending and subject to the non-final rejection.
Claim Objection
Claim 8 is objected to because of the following informalities: 
Claim 8 recites “selecting a drone at the destination point for the journey” this should be corrected to “selecting a drone at the start point” since the journey is from a starting point to a destination as recited in claim 8 “a method for transporting an article from a start point to a destination point” and “planning and organization of a journey of the article (34) to the destination point”.  Claim 8 also recites “wherein the date comprises”: date should be corrected to data.   Appropriate correction is required. Dependent claims are objected to by virtue of dependency.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitations “the proportions of flight sections”, “the proportions of road sections”. There is insufficient antecedent basis for these limitation in the claim. For examinations the limitations are interpreted as “wherein, in the organizing of the journey, proportions of flight sections on the itinerary are weighted with a higher weighting factor than proportions of road sections on the itinerary”. 
Claim 12 recites “a sum of the individual weighting factors times length of the individual sections is minimized.” It’s not clear “the individual weighting factors” refers to the road section and/or flight sections. For the purpose of examinations the limitation is interpreted as “ a sum of the flight sections weighting factor and the road sections weighting factor times the length of the flight sections and the road sections is minimized.”

Claim 13 recites “the organizing of the journey is configured such that, for a journey, the total sum of the road sections (64, 66) is greater than the total sum of the flight sections”.  There is insufficient antecedent basis for these limitation in the claim. The “road sections” and “flight sections” here are in plural forms wherein the flight/ road section are recited in singular forms in Claim 8.   For examinations the limitations are interpreted as “the total sum of road sections (64, 66) is greater than the total sum of flight sections”.
Dependent claims 15 and 16 are rejected by virtue of dependency.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int'l, 573 U.S._ (2014). Claims 8-16 each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
MPEP 2106 Step 2A - Prong 1:
The claims recite the abstract idea of transporting an article from one location to another (as shown in the recited representative functions of the independent claims- inputting data of an article (34), wherein the data comprises the destination point (56),   planning and organization of a journey of the article (34) to the destination point (56) planning an itinerary, and booking the at least one road section, including planning at least one flight section (59), storing the at least partly complete itinerary, and send data of the -4-stored itinerary, send a start command )-  Which is a method of organizing human activities because it recites concepts managing human behavior or relationship or interactions between people including social activities, teaching, and following rules or instruction (i.e. related to sales behaviors and a business relationship
	It is similar to other abstract ideas held to be non-statutory by the courts (see Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content; Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343 (Fed. Cir. 2014)—data collection, recognition of data within the collected data, and storage of that recognized data. These cases all also describe the significant aspects of the claimed invention, albeit at another level of abstraction. See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").
MPEP 2106 Step 2A - Prong 2:
	This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application.
The elements merely serve to provide a general technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (“control center” and “transmitting”, which are recited at a high level of generality). Although they have and execute instructions to perform the abstract idea itself (e.g. “mobility platform”), this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to “apply it”.  The claim also recites “drone” and “control unit of the drone”, these do not integrate the abstract idea into a practical application because they are generally linking the use of the abstract idea to a particular technological environment or field of use.
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination ( see Fig.3)  and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir.
2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A
Prong 2. Moreover, the additional elements recited are known and conventional generic computing elements ("control center” and “transmitting”—see published Specification Paragraphs: [0010] A drone is understood to mean an unmanned aircraft. It is controlled from a control center. The drone is connected, via radio link, to networks such as, for example, Internet, GPS, etc., and via them to the control center, and exchanges data by means of these radio links [0057 ] The control center 50 transmits the information concerning the journey , from the start point 54 to the destination point 56 , to the drone 20 , where the information is stored in the control unit 30 , and starts the drone 20 ). 
	The claim also add the elements “mobility platform”: see specification [ 0034] The control center is connected to a mobility platform, which has access to the traffic flow of the fleet of shuttles and, preferably, other vehicles. If necessary, a mobility integrator platform may be provided, which is of a higher order than this mobility platform and which is connected to the mobility platform. From the mobility platform, the control center obtains the necessary information concerning the time schedules, the current location, the occupancy and reservation of the drone carriers, etc., thus in total all kinds of information concerning the shuttles]. The claim recites “ drone” and “ the control unit of the drone” see specification    [ 0012 ] This object is achieved by a system for delivering articles from a start point to a destination point , having at least one drone , which a ) has a flight control unit configured for autonomous flying , b ) has at least one flight motor realized as an electric motor , c ) has a battery that supplies the flight motor with voltage , d ) has a programmable control unit , which has at least one associated memory , and e ) on its underside has a coupling for electrically , and preferably also mechanically , connecting to a control center , which is wirelessly connected to the control unit , having a mobility network consisting of a fleet of vehicles , in particular road vehicles )- these do not  amount to significantly more for the same reasons they fail to integrate the abstract idea into practical application. 
	The Specification describes these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements.	
	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional."' SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayov. Prometheus, 566 U.S. 66, 73 (2012)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
	There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Dependent Claims Step 2A:
	The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented. Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (e.g. using computers to communicate data). 
Dependent Claims Step 2B:
	The dependent claims merely use the same general technological environment and instructions to implement the abstract idea. Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Examiner suggests to amend the last limitation of claim 8 to recite (sending a start command to start the drone), to integrate the abstract idea into a practical application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 102 ( a) (1) and 102 (a) (2) as being anticipated by Buchmueller et al. (US 2016/0257401 A1)  

As per claim 8, Buchmueller teaches: 
A method for transporting an article from a start point (54) to a destination point (56), the method comprising: inputting data of an article (34), wherein the data comprises the destination point (56), into a control center (50) and   planning and organization of a journey of the article (34) to the destination point (56) by the control center (50),  ( par.19, This disclosure describes systems and methods for planned and emergency landings of unmanned aerial vehicles (“UAVs) on transportation vehicles (e.g., delivery trucks, public transportation vehicles, etc.). The landings may be planned for conserving energy of the UAVs as they travel toward destinations (e.g., for completing or returning from deliveries of items, etc. also see par.103-104),
comprising the steps of selecting a drone (20) at the destination point (56) for the journey, as  planning an itinerary, with request to a mobility platform (46) for a drone place for at least one road section, and booking the at least one road section, including planning at least one flight section ( see at least:  par.73, After the estimated delivery timeframe is determined, a determination is made as to whether a UAV is available to travel and make the delivery to the user specified delivery location, as in 806. If it is determined that a UAV is available to make the delivery, a determination is made as to whether the UAV is selected by the user for the delivery, as in 808.par.74, If a UAV is selected by the user for the delivery, a determination is made as to whether the UAV is to land on a transportation vehicle for part of the travel path, as in 812. If the UAV is to land on a transportation vehicle, a transportation vehicle selection Sub-process is performed, as in 1000, as will be described in more detail below with respect to FIG. 10. Once a transportation vehicle has been selected, the travel path is planned including landing on the selected transportation vehicle, as in 818, par.81, par.84) 
storing the at least partly complete itinerary, and transmitting data of thePRELIMINARY AMENDMENT stored itinerary into a control unit (30) of the drone (20), sending a start command to the drone (20).   (see at least: par.31, the servers 220(1)-(N) may include one or more processors 222 and memory 224 that may store a UAV management system 226. The UAV management system 226 may be configured, for example, to perform order planning and filling of UAVs 400 with orders (e.g., at a materials handling facility 230) and/or scheduling of deliveries by UAVs 400 to user specified delivery locations. Par. 33, The UAV management system 226 may also be configured, for example, to communicate with the UAVs 400. he UAV management system 226 may send instructions to or otherwise control the UAVs 400 for delivering and/or receiving items, travelling between locations, landing on transportation vehicles 201 as part of planned or emergency landings, etc. As an example, instructions may be transmitted to a UAV 400 that indicates a location where the UAV 400 may meet a transportation vehicle 201 for landing on the transportation vehicle for temporary transport as the transportation vehicle travels along a known route. Par.35, instructions are sent (e.g. from the UAV management system 226) to the UAV 400CX1) to take off from a departure location at the materials handling facility 230, and to begin flying toward a destination. After a period of time, the UAV 400CX1) flies toward a meeting location ML1 where the UAV 400CX1) will land on the transportation vehicle 201(Y1) as it travels along a route). 
 
As per claim 10, Buchmueller teaches claim 8 as above. Buchmueller further teaches:
the control center (50) receives information on whether the drone (20) is or is not located on a drone carrier (40).   (Buchmueller: par. 34, the remote computing resources 210 and/or UAV management system 226 may also receive tracking data (e.g., GPS) regarding the coordinates of the transportation vehicles 201 and/or UAVs 400. The GPS data may be utilized for various purposes, such as planning meeting locations, answering location status requests or for sending notifications regarding the current locations of the transportation vehicles 201 and/or UAVs 400.) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchmueller et al. (US 2016/0257401 A1) in view of Postrel (US 2016/0328979 A).
As per claim 9, Buchmueller teaches claim 8 as above. Buchmueller further teaches:
the control center (50) receives data concerning (Buchmueller: par. 34, the remote computing resources 210 and/or UAV management system 226 may also receive tracking data (e.g., GPS) regarding the coordinates of the transportation vehicles 201 and/or UAVs 400. The GPS data may be utilized for various purposes, such as planning meeting locations, answering location status requests or for sending notifications regarding the current locations of the transportation vehicles 201 and/or UAVs 400.) Buchemerller does not explicitly teach receiveing continuously data concerning location of the drone (20) and checks whether these data correspond with the planned itinerary and, if a deviation is ascertained in this case, the control center (50) calculates a new itinerary.  However, this is taught by Postrel (par.25, The drone traffic management system 100 interacts with the drone 2 to read its position in real time by receiving location data from the GPS and location services 706 of the drone 2 and re-calculating a preferred flight path of the drone as it travels. That is, traffic management factors may change as the drone travels from the origin to the destination, which may affect the flight path calculated by the drone traffic management system 100. [ real time corresponds to continuously], par.5 ).  It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the continuous receiving of the drone location and the recalculating features for the same reasons its useful in Postrel -namely, to modify flight path in real time as the drone travels en route to its destination (par.49). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchmueller et al. (US 2016/0257401 A1) in view of Abebe et al. (US 9,659,502 B1).
As per claim 11, Buchmueller teaches claim 8 as above. Buchmueller further teaches:
during the journey of the drone (20) the control center (50) requests a waiting place and, if the latter is free, causes the drone (20) to park on the waiting place.   (par.24, emergency landings may involve consideration of different factors than regular planned landings. For example, in comparison to a regular planned landing, an emergency landing may be performed in response to detected condition (e.g., a low battery level, a mechanical issue with part of a propulsion system, etc.) that was not planned for and which inhibits the ability of the UAV to fly to a next planned destination along a travel path. in Some circumstances the transportation vehicle that is selected for an emergency landing may be a first available or closest transportation vehicle and/or may otherwise not be one that is heading in the same direction as a planned travel destination of the UAV.)  Buchmueller further teaches determining suitable drone carrier the vicinity of the drone (20) par.93, The example process begins with evaluating one or more available transportation vehicles (e.g., of a shipping carrier, of public transportation company, etc.). par.24) 
Buchmueller does not explicitly teaches when there is currently no suitable drone carrier (40) in the vicinity of the drone (20), requests a waiting place and, if the latter is free, causes the drone (20) to park on the waiting place.  However, this is taught by Abebe (Col.7, lines 20-26, At the juncture shown as location 522 drone 500 transitions from host 510 to host 508. Naturally, if drone 500 is aware of the movements of host 510 and host 508 but host 508 is not at the proper destination 522 for drone 500 to transition to, the drone could go into stationary mode at that point for some period or could even wait at a charging station if necessary. Col.8 lines 33- 43, a network of devices may include a variety of hosts, drones, and stationary locations so the drones have a choice of mode within that network. The drone could also wait at a stationery platform until a suitable host arrives or is available, On the other hand, the choice may up to the stationary platform itself to choose which drones can avail themselves of that stationery platform). It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the waiting place features for the same reasons its useful in Abebe -namely, so the drone could also wait at a stationery platform until a suitable host arrives or is available. This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchmueller et al. (US 2016/0257401 A1) in view of Seung H L (KR20160136594A)
As per claim 13, Buchmueller teaches claim 8 as above. Buchmueller further teaches:
 the organizing of the journey, the road section and the flight sections (see at least Par.35), Buchmueller does not explicitly teach the total sum of the road sections (64, 66) is greater than the total sum of the flight sections (59), however, this is taught by Seung ( abstract, The present invention relates to a hybrid unmanned aerial vehicle capable of driving and flying, which is to reduce energy consumed for flying in the air by minimizing a flying time by driving on the ground to a desired place and drive on the ground to the desired place where the flight is impossible as the hybrid unmanned aerial vehicle can drive on the ground as necessary. Page 2, In addition, since the structure is capable of running on the ground, it is possible to move to a desired place while reducing the air flight having a high energy consumption, and thereby, the energy saving effect can be expected. Particularly, in the place where the ground running is possible, it is moved by using the ground running with low energy consumption, and it is configured to be able to fly only when there is a ground obstacle such as swamp, forest, building, It is possible to remarkably reduce the energy to be supplied. In addition, since the energy required for flying can be significantly reduced, the consumption of the battery can be minimized, and the travel distance can be greatly increased) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the road section is greater than the flight section feature for the same reasons its useful in Seung -namely, to reduce energy consumed for flying in the air by minimizing a flying time by driving on the ground to a desired place and drive on the ground to the desired place where the flight is impossible as the hybrid unmanned aerial vehicle can drive on the ground as necessary ( abstract). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 16, Buchmueller in view of Seung teaches claim 13 as above. Buchmueller further teaches:
the road section and the flight sections (see at least Par.35)    Buchmueller does not explicitly teach the total sum of the road sections (64, 66) is greater than the total sum of the flight sections (59) however, this is taught by Seung ( abstract, The present invention relates to a hybrid unmanned aerial vehicle capable of driving and flying, which is to reduce energy consumed for flying in the air by minimizing a flying time by driving on the ground to a desired place and drive on the ground to the desired place where the flight is impossible as the hybrid unmanned aerial vehicle can drive on the ground as necessary. Page 2, In addition, since the structure is capable of running on the ground, it is possible to move to a desired place while reducing the air flight having a high energy consumption, and thereby, the energy saving effect can be expected. Particularly, in the place where the ground running is possible, it is moved by using the ground running with low energy consumption, and it is configured to be able to fly only when there is a ground obstacle such as swamp, forest, building, It is possible to remarkably reduce the energy to be supplied. In addition, since the energy required for flying can be significantly reduced, the consumption of the battery can be minimized, and the travel distance can be greatly increased). It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the road section is greater than the flight section feature for the same reasons its useful in Seung -namely, to reduce energy consumed for flying in the air by minimizing a flying time by driving on the ground to a desired place and drive on the ground to the desired place where the flight is impossible as the hybrid unmanned aerial vehicle can drive on the ground as necessary ( abstract). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
  Buchmueller in view of Seung does not explicitly teaches the total sum of the road sections (64, 66) is at least twice as great than the total sum of the flight sections (59). However, it would have been prima facie obvious to one of ordinary skill in the art before the filing date to optimize within the prior art conditions or through routine experimentation because only routine experimentation requires the at least twice feature. Moreover, the specification does not give a description for this limitation nor has a specific reason on the total sum of the road sections must be at least twice as great as the total sum of the flight section. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (See MPEP 2144.05).


Allowable Subject Matter
Claims 12, and 14-15 are allowable over the prior art, but subject to the rejections above.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Ur (US 10,789,567 B1), a method and system related to delivering a package using plurality of drones and vehicles.  
Siegel et al (US 2015/0370251 A1), a method and system related to delivering a package using plurality of drones and vehicles.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RUPANGINI SINGH/Primary Examiner, Art Unit 3628